RtláND, Judge,
delivered the opinion of the court.
The agreement set up in the defendants’ answer amounts to no defence to the plaintiffs’ action. There is not the *83slightest consideration set forth or mentioned moving to plaintiffs for any such promise or agreement; it is a mere nudum pactum. The agreement is uncertain and entirely too indefinite even if there was a consideration to support it. The defendants do not promise to do any thing for the plaintiffs’ benefit. It seems to us tó be a mere sliam answer. There is no defence to plaintiffs’ action set forth in the answer. The promise, if any was made, seems by the manner of stating it to have been made, not to defendants, but to the other creditors of the defendants. There is nothing in this case. The judgment must be affirmed; the other judges concurring.